Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to claim 9, the 35 USC 101 rejection is withdrawn.  
Regarding the supplemental response dated 9/15/2021 in response to the Notice of Non-Responsive Amendment, the outstanding issues with claims 1-20 have been corrected and are in condition for allowance.  However, as indicated in the Non-Final dated 7/159/2021, claims 21, 23 and 24 are restricted based on original presentation.  These claims have not been either amended or canceled since the Notice of Non-Responsive Amendment was mailed on 11/17/2020 and are still outstanding in disposition.  The Examiner attempted to contact the applicant on 9/30/2021 and left a detailed message to the above issue.

Election/Restrictions
Claims 21, 23 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are not readable on the elected invention because the originally presented claims were directed at calibrating a halftone based on a target response utilizing measured data for the plurality of pel forming elements.  The claims are directed at determining halftone calibration values based on measured data and a target ink deposition.  While these are related, they are not directed at the same focus based on the language used in the see specification para. 0056].  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-21, 23 and 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
NPL item #1 is an Office Action by the Examiner in another application.

Allowable Subject Matter
Claim 1-20 are allowed.
Claim 1 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following limitations: “... determining calibrated average peak values for each of the plurality of pel forming elements to achieve the target ink deposition, and determine calibration values for each of the plurality of pel forming elements, wherein the target response comprises a target ink deposition.”
Dependent claims 2-8 are inherently allowed.
Claim 9 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following limitations: “... determine calibrated average peak values for each of the plurality of pel forming elements to achieve the target ink response, wherein the target response comprises a target ink deposition; and determine calibration values for each of the plurality of pel forming elements.”
Dependent claims 10-14 are inherently allowed.
Claim 15 is similarly cited as claim 1 above.
Dependent claims 16-20 are inherently allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672